              Case 18-35718-KRH                       Doc 12          Filed 12/14/18 Entered 12/14/18 14:36:36                         Desc Main
                                                                     Document      Page 1 of 12




 Fill in this information to identify your case:

 Debtor 1                    Karla Noreen Wilks
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number              18-35718
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Karla Noreen Wilks                                                    X
              Karla Noreen Wilks                                                        Signature of Debtor 2
              Signature of Debtor 1

              Date       December 14, 2018                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 18-35718-KRH                       Doc 12          Filed 12/14/18 Entered 12/14/18 14:36:36                      Desc Main
                                                                     Document      Page 2 of 12

 Fill in this information to identify your case:

 Debtor 1                  Karla Noreen Wilks
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number            18-35718
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Consumer Portfolio Services                          Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of        2008 Mercedes- Benz R-Class                       Reaffirmation Agreement.
    property              166335 miles                                      Retain the property and [explain]:
    securing debt:        R-350



    Creditor's         Mattress Firm: Progressive                           Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of        Bed                                               Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 18-35718-KRH                          Doc 12          Filed 12/14/18 Entered 12/14/18 14:36:36                       Desc Main
                                                                     Document      Page 3 of 12

 Debtor 1      Karla Noreen Wilks                                                                    Case number (if known)   18-35718

 Lessor's name:               Janet Bell                                                                                       No

                                                                                                                               Yes

 Description of leased        Residential Lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Karla Noreen Wilks                                                       X
       Karla Noreen Wilks                                                               Signature of Debtor 2
       Signature of Debtor 1

       Date        December 14, 2018                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
    Case 18-35718-KRH   Doc 12    Filed 12/14/18 Entered 12/14/18 14:36:36   Desc Main
                                 Document      Page 4 of 12

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Allianceone
                        1684 Woodlands Dr Ste 15
                        Maumee, OH 43537


                        Allied Cash Advance
                        200 SE 1st Street
                        Suite 800
                        Miami, FL 33131


                        Bcci
                        7001 Post Rd Suite 200
                        Dublin, OH 43016


                        Bon Secour
                        8550 Mayland Drive
                        Richmond, VA 23294


                        Bon Secours
                        P.O. Box 28538
                        Richmond, VA 23228


                        Bruce Matson, Esq., Trustee
                        Riverfront Plaza, East Tower
                        951 East Byrd Street, 8th Fl.
                        Richmond, VA 23219


                        Capital One
                        Attn: Bankruptcy
                        Po Box 30285
                        Salt Lake City, UT 84130


                        Capital One
                        15000 Capital One Dr
                        Richmond, VA 23238


                        Check City
                        2729B West Broad Street
                        Richmond, VA 23230


                        Check Smart
                        c/o BCCI Recovery
                        7001 Post Road, Ste 200
                        Dublin, OH 43016
Case 18-35718-KRH   Doc 12    Filed 12/14/18 Entered 12/14/18 14:36:36   Desc Main
                             Document      Page 5 of 12


                    City of Richmond
                    P. O. Box 101696
                    Atlanta, GA 30392-1696


                    City of Richmond
                    Department of Public Utilities
                    730 E Broad Street, 5th Floor
                    Richmond, VA 23219


                    City of Richmond, VA
                    P. O. Box 101696
                    Atlanta, GA 30392-1696


                    Collection
                    Po Box 9134
                    Needham, MA 02494


                    Comcast
                    5401 Staples Mill Road
                    Richmond, VA 23228-5421


                    Comenity Bank/Ashley Stewart
                    Attn: Bankruptcy Dept
                    Po Box 182125
                    Columbus, OH 43218


                    Comenity Bank/Ashley Stewart
                    Po Box 182789
                    Columbus, OH 43218


                    Comenity-Ashley Stewart
                    PO Box 659705
                    San Antonio, TX 78265-9705


                    Commonwealth Radiology
                    1510 Willow Lawn Drive
                    Suite 102
                    Richmond, VA 23230-3429


                    Connecticut General Life Insur
                    Scranton Claim Office
                    P.O. Box 182223
                    Chattanooga, TN 37422-7223
Case 18-35718-KRH   Doc 12    Filed 12/14/18 Entered 12/14/18 14:36:36   Desc Main
                             Document      Page 6 of 12


                    Consumer Portfolio Services
                    PO Box 57071
                    Irvine, CA 92619-7071


                    Consumer Portfolio Svc
                    Attn: Bankruptcy
                    Po Box 57071
                    Irvine, CA 92619


                    Consumer Portfolio Svc
                    Po Box 57071
                    Irvine, CA 92619


                    County of Henrico
                    Department of Public Utilities
                    P. O. Box 90775
                    Richmond, VA 23273-0775


                    County of Henrico VA
                    Dept of Public Utilities
                    PO Box 90799
                    Henrico, VA 23228-0799


                    Credit Adjustment Bo
                    306 East Grace Street
                    Richmond, VA 23219


                    Department of Public Utilities
                    P. O. Box 26060
                    Richmond, VA 23274-0001


                    District of Columbia
                    Notice of Infraction
                    DC Photo Enforcement Office
                    Richmond, VA 23223


                    Diversified Collection Service
                    P. O. Box 9057
                    Pleasanton, CA 94566-9057


                    Dominion Medical Associates
                    P.O. Box 5449
                    Richmond, VA 23220
Case 18-35718-KRH   Doc 12    Filed 12/14/18 Entered 12/14/18 14:36:36   Desc Main
                             Document      Page 7 of 12


                    Dominion Power
                    P. O. Box 26666
                    Richmond, VA 23261


                    East Bay Funding
                    c/o Resurgent Capital Services
                    PO Box 288
                    Greenville, SC 29603


                    EMCC
                    P.O. 956188
                    Duluth, GA 30095


                    EOS CCA
                    PO Box 981002
                    Boston, MA 02298-1002


                    Eos Cca
                    Attn: Bankruptcy
                    Po Box 329
                    Norwell, MA 02061


                    Eos Cca
                    Po Box 981008
                    Boston, MA 02298


                    Glenwood Farms
                    3753 Bolling Road
                    Richmond, VA 23223


                    Greensboro Service Center
                    P. O. Box 740800
                    Atlanta, GA 30374-0800


                    I C System Inc
                    Po Box 64378
                    Saint Paul, MN 55164


                    James H. Cane, MD
                    James River Surgical Center
                    8266 Atlee Road, MOB 11, #215
                    Mechanicsville, VA 23116
Case 18-35718-KRH   Doc 12    Filed 12/14/18 Entered 12/14/18 14:36:36   Desc Main
                             Document      Page 8 of 12


                    Janet Bell
                    14230 Camack Trail
                    Midlothian, VA 23114


                    Law Office Of M.N.Kay
                    7 Penn Plz
                    New York, NY 10001


                    Law Offices G. Manoli Loupassi
                    6002A West Broad Street
                    Suite 200
                    Richmond, VA 23230


                    Law Offices of Mitchell N. Kay
                    P. O. Box 9006
                    Smithtown, NY 11787-9006


                    Leland Scott & Associa
                    Po Box 2205
                    Mansfield, TX 76063


                    Leland Scott & Associates
                    P. O. Box 2205
                    Mansfield, TX 76063-0040


                    Lvnv Funding Llc
                    Po Box 740281
                    Houston, TX 77274


                    LVNV Funding LLC



                    Marauder Corporation
                    74923 Highway 111
                    Indian Wells, CA 92210


                    Mattress Firm: Progressive
                    Richmond #171014
                    4746 Laburnum Avenue
                    Henrico, VA 23231


                    MCV Associated Physician
                    P. O. Box 91747
                    Richmond, VA 23291
Case 18-35718-KRH   Doc 12    Filed 12/14/18 Entered 12/14/18 14:36:36   Desc Main
                             Document      Page 9 of 12


                    MCV Physicians
                    1605 Rhoadmiller Street
                    Richmond, VA 23220-1100


                    National Credit Adjust
                    327 W 4th Ave
                    Hutchinson, KS 67501


                    National Credit Adjusters
                    P. O. Box 3023
                    327 W. 4th Street
                    Hutchinson, KS 67504-3023


                    Nationwide Insurance
                    One Nationwide Plaza
                    Columbus, OH 43215-2220


                    Ntelos
                    8400 W. Broad Street
                    Richmond, VA 23294


                    Office of the U.S. Trustee
                    701 East Broad Street
                    Suite 4300
                    Richmond, VA 23219


                    Ortho Virginia
                    PO Box 75831
                    Baltimore, MD 21275


                    Parrish & Lebar
                    5 E. Franklin Street
                    Richmond, VA 23219


                    Professional Account Managemt
                    P.O. Box 37038
                    Washington, DC 20013


                    Progressive Day Care
                    1518 Texas Avenue
                    Richmond, VA 23220


                    Quick Cash
                    7810 Staples Mills Road
                    Richmond, VA 23228
Case 18-35718-KRH   Doc 12    Filed 12/14/18 Entered 12/14/18 14:36:36   Desc Main
                             Document     Page 10 of 12


                    Receivable Management
                    7206 Hull Street Rd Ste
                    Richmond, VA 23235


                    Receivables Management Systems
                    P. O. Box 8630
                    Richmond, VA 23226-0630


                    Richmond Community Hospital
                    P.O. Box 277431
                    Atlanta, GA 30384


                    Richmond Postal CU
                    P. O. Box 4519
                    Carol Stream, IL 60197-4519


                    Rmd Postal
                    Box 26024 Po
                    Richmond, VA 23260-6024


                    Rpecu
                    1601 Ownby Lane
                    Richmond, VA 23220


                    Sam's Club
                    P. O. Box 530942
                    Atlanta, GA 30353-0942


                    Schettine & Nguyen, PLC
                    10 South 23rd Street
                    Second Floor
                    Richmond, VA 23223


                    Social Security Administration
                    2001 12th Avenue N.
                    Birmingham, AL 35285-0001


                    St Mary's Hospital
                    5801 Bremo Road
                    University Of Richmon, VA 23173


                    T Mobile
                    P. O. Box 660252
                    Dallas, TX 75266-0252
Case 18-35718-KRH   Doc 12    Filed 12/14/18 Entered 12/14/18 14:36:36   Desc Main
                             Document     Page 11 of 12


                    Tate & Kirklin Associated
                    2810 Southampton Road
                    Philadelphia, PA 19154


                    TransWorld
                    Collection Agency
                    500 VA Dr., Ste 514
                    Fort Washington, PA 19034


                    Tuckahoe Orthopaedic Assoc.
                    1501 Maple Avenue
                    Richmond, VA 23226


                    United Consumer, Inc.
                    P. O. Box 4466
                    Woodbridge, VA 22194-4466


                    United Healthcare Insurance Co
                    Greensboro Service Center
                    P O Box 740800
                    Atlanta, GA 30374


                    Verizon
                    P. O. Box 660720
                    Dallas, TX 75266-0720


                    Verizon Virginia Inc
                    500 Technology Dr
                    Weldon Spring, MO 63304


                    Virginia Dept of Taxation
                    P.O. Box 2369
                    Richmond, VA 23218


                    VISA
                    Richmond Postal Credit Union
                    PO Box 4519
                    Carol Stream, IL 60197
          Case 18-35718-KRH                           Doc 12          Filed 12/14/18 Entered 12/14/18 14:36:36              Desc Main
                                                                     Document     Page 12 of 12

                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      Karla Noreen Wilks                                                                             Case No.   18-35718
                                                                                   Debtor(s)               Chapter    7



                                                   AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
                Involuntary/Voluntary Petition [Specify reason for amendment:            ]
                Check if applicable: Soc. Sec. No. amended. [If applicable: An original, signed Official Form 121 was
                mailed/hand-delivered to the Clerk's office on             .*]
                Summary of Your Assets and Liabilities (and Certain Statistical Information - Individuals Only)
                Declaration (Individuals - Form 106Dec) (Non-Individuals - Form 202)
                Schedule A/B – Property
                Schedule C – The Property You Claim as Exempt
                Schedule D – Creditors Who Hold Claims Secured by Property (See LBR 1009-1)
                Schedule E/F – Creditors Who Have Unsecured Claims (See LBR 1009-1)
                Schedule E/F Creditors Who Have Unsecured Claims (See LBR 1009-1)
                 ($31.00 fee required if adding or deleting pre-petition creditors, changing amounts owed or classification of
                debt.) Check applicable statement(s):
                        Creditor(s) added                            Creditor(s) deleted
                        Change in amounts owed or classification of debt
                        No pre-petition creditors added/deleted, or amounts owed or classification of debt changed. [Docket:
                        Amended Schedule(s) and/or Statement(s), List(s)-NO FEE)
                        Post-petition creditors added (Schedule of Unpaid Debts)
                REMINDER: Conversion of Chapter 13 to Chapter 7 - only file Schedule of Unpaid Debts.
                Schedule G – Executory Contracts and Unexpired Leases
                Schedule H – Codebtors
                Schedule I – Your Income
                Schedule J – Your Expenses

[NOTE: The form “NOTICE TO CREDITOR(S) (RE AMENDMENT)” is still required when adding or deleting creditors.
*Amendment of debtor(s) Social Security Number requires that this cover sheet together with a completed Official Form 121 –
Statement About Your Social Security Numbers be electronically filed or submitted to the Clerk’s Office for “restricted”
entry of the amended Social Security Number into the case record.]
             Statement of Financial Affairs
             Statement of Intention for Individuals Filing Under Chapter 7
             Chapter 11 List of Equity Security Holders
             Chapter 11: The List of Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are Not Insiders
             Attorney’s Disclosure of Compensation
             Other:
                                  NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and Local Rule 1009-1, I certify that notice of the filing of the
amendment(s) checked above has been given this date to the United States Trustee, the trustee in this case, and to any and all entities
affected by the amendment as follows:     .
 Date: December 14, 2018
                                                                        /s/ Raymond L. Palmer, Sr.
                                                                        Raymond L. Palmer, Sr. 20687
                                                                         Attorney for Debtor(s) [or Pro Se Debtor(s)]
                                                                        State Bar No.: 20687 VA
                                                                        Mailing Address: Law Offices of Raymond L. Palmer & Associates
                                                                                         100 N. 5th Street
                                                                                         Richmond, VA 23219
                                                                        Telephone No.:   804-644-0200



[amendcs ver. 12/16]

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
